DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/256,827 on December 29, 2020. Claims 1-15 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on December 29, 2020 and September 29, 2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as to identifying defects in a multi-display setting, etc.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall
	( US 2015/0187238 A1 ).

	Hall teaches in Claim 1:
	An electronic device ( Figures 1A, Figure 29B, etc disclose a multi-panel display 100 with a plurality of LED display panels 104a-104t ) comprising: 
a communicator ( Figures 24B, 29C, 29D, [0208]-[0209], [0137] etc disclose an interface circuit 1651 and a controller 1800 which can provide data to a data receiver box 1400 (read as examples of a communicator) which can then provide power, data, communication to a plurality of LED display panels 1350. To clarify, the earlier figures show the multi-panel system as well and the circuitry aspects, are shown in Figures 29+ ); and 
a processor ( [0186], etc, disclose of a processor and respectfully, it is clear that a processor to perform the described functions is inherent ) configured to receive, from at least one cabinet of a plurality of cabinets ( Figure 1A, for purposes of examination, each individual LED panel is interpreted as a cabinet ), position information on a defective pixel detected in each cabinet via the communicator, identify a position where the defective pixel is present on an entire screen configured with the plurality of cabinets based on the position information of the defective pixel, identify a defective area on the entire screen based on the identified position, and provide information on the identified defective area ( Figure 23, [0170]+, disclose monitoring the health of a panel and/or individual pixels can be determined. Notably, communication (as performed by the data receiver box) is made between the panels and the assembly aspects. Notably, the LED display panel with the defect is identified and again, the individual pixel can be determined (read as a defective area/panel being determined because of the defective pixel within, i.e. read as identified position) ), 
wherein each of the plurality of cabinets comprises a plurality of display modules, and wherein each of the plurality of display modules comprises a plurality of pixels each configured with a plurality of LEDs. ( Figures 2A and 13/14, [0067]-[0068] disclose one LED panel 200 of the plurality of LED panels 104a-104t. Please note a plurality of pixels 214, each of which has four LEDs 216. Figure 14 shows that for each display panel, there is furthermore, a plurality of elements and within these elements (read as display modules) are the pixels themselves. Respectfully, this limitation/term “modules” is broad and arbitrary )

	Hall teaches in Claim 2:
	The device according to claim 1, wherein the position information of the defective pixel comprises coordinate information regarding the position of the defective pixel among a plurality of pixels included in each cabinet. ( Figure 23, [0170] discloses determining the location of the defective pixel, i.e. coordinate as Hall teaches of a plurality of pixels within each panel )

	Hall teaches in Claim 3:
	The device according to claim 2, wherein the processor is configured to identify coordinate information regarding a position where the defective pixel is present on the entire screen based on the coordinate information regarding the position of the defective pixel and identification information of the at least one cabinet ( As disclosed in the reasoning in Claim 2, [0172], etc, the health of the panel as well as the pixel can be determined separately or in combination to determine which panels need to be replaced. To clarify, the pixel location, i.e. coordinate can be determined. As the exact pixel can be determined, the corresponding LED display panel can also be identified and disconnected, as detailed in Figure 23, [0170]+ )

	Hall teaches in Claim 9:
	The device according to claim 1, wherein the processor is configured to receive position information of the defective pixel from the at least one cabinet at every specific time, and provide the received position information of the defective pixel and surrounding environment information of the plurality of cabinets measured at every specific time to an external device. ( Figure 23, [0170] discloses the identification of the defective LED display panel may be performed manually or automatically (read at a specific time) and this entails checking every pixel for possible defects (read as including surrounding environment). If defects are determined, a warning or error signal identifying the location of the defect(s) can be output to external aspects so that a user can be alerted )

	Hall teaches in Claim 10:
	A method for controlling an electronic device ( Figures 1A, Figure 29B, etc disclose a multi-panel display 100 with a plurality of LED display panels 104a-104t ), the method comprising: 
receiving, from at least one cabinet of a plurality of cabinets ( Figure 1A, for purposes of examination, each individual LED panel is interpreted as a cabinet ), position information ( Figure 23, [0170]+, disclose monitoring the health of a panel and/or individual pixels can be determined. Notably, communication (as performed by the data receiver box) is made between the panels and the assembly aspects. Notably, the LED display panel with the defect is identified and again, the individual pixel can be determined (read as a defective area/panel being determined because of the defective pixel within, i.e. read as identified position) ), 
wherein each of the plurality of cabinets comprises a plurality of display modules, and wherein each of the plurality of display modules comprises a plurality of pixels each configured with a plurality of LEDs. ( Figures 2A and 13/14, [0067]-[0068] disclose one LED panel 200 of the plurality of LED panels 104a-104t. Please note a plurality of pixels 214, each of which has four LEDs 216. Figure 14 shows that for each display panel, there is furthermore, a plurality of elements and within these elements (read as display modules) are the pixels themselves. Respectfully, this limitation/term “modules” is broad and arbitrary )

	Hall teaches in Claim 11:
	The method according to claim 10, wherein the position information of the defective pixel comprises coordinate information regarding the position of the defective pixel among a plurality of pixels included in each cabinet. ( Figure 23, [0170] discloses determining the location of the defective pixel, i.e. coordinate as Hall teaches of a plurality of pixels within each panel )

	Hall teaches in Claim 12:
	The method according to claim 11, further comprising: identifying coordinate information regarding a position where the defective pixel is present on the entire screen based on the coordinate information regarding the position of the defective pixel and identification information of the at least one cabinet. ( As disclosed in the reasoning in Claim 2, [0172], etc, the health of the panel as well as the pixel can be determined separately or in combination to determine which panels need to be replaced. To clarify, the pixel location, i.e. coordinate can be determined. As the exact pixel can be determined, the corresponding LED display panel can also be identified and disconnected, as detailed in Figure 23, [0170]+ )

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 4-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall
	( US 2015/0187238 A1 ), as applied to Claim 1, further in view of Ha et al.
	( US 2016/0078800 A1 ).

	As per Claim 4:
	Hall does not explicitly teach “wherein the processor is configured to, based on a predetermined number or more of other defective pixels being present within a predetermined distance from a specific defective pixel based on the identified position, identify an area including the specific defective pixel and the other defective pixels as the defective area.”

However, in the same field of endeavor, displays focusing on error aspects, Ha teaches of detecting that a plurality of LEDs have an error and the plurality of LEDs having the error being adjacently disposed is determined, ( Ha, Figures 7A-D, 8, [0026] ). In particular, if the adjacently disposed (read as a predetermined distance) to the erroneous pixel are analyzed and also determined to be defective (in a high enough number passing the threshold (read as based on a predetermined number or more), then a notification is made and a different course of action is performed. Please note Figures 7-9, [0086] which show a different layout (along with spacing ) of defective LEDs and if it exceeds a predetermined number (within a distance as well), then a notification to replace is made. Figure s11, S1160 discloses details on the analyzing of the disposition of LED elements with errors. 



	Hall and Ha teach in Claim 5:
	The device according to claim 4, wherein the processor is configured to provide information on a position of the identified defective area. ( Hall teaches of using defect pixel information and Ha teaches likewise in [0011] with the controller providing results of the detection and how to handle the defects )

	Hall teaches in Claim 6:
	The device according to claim 4, wherein the processor is configured to identify a plurality of cabinets including a plurality of defective pixels present in the identified defective area among the plurality of cabinets, and provide information on the defective area based on the identified cabinets. ( Figure 23, [0170] discloses determining the location of the defective pixel, i.e. coordinate as Hall teaches of a plurality of pixels within each panel )

	Hall teaches in Claim 7:
	The device according to claim 6, wherein the processor is configured to provide information on positions of the plurality of cabinets including the defective area. ( Figure 1A, [0086] disclose being able to identify the various panels and direct particular information relevant to that particular panel from the data. An example of master and slave panels is given and in general, it is clear that the position of the LED display panels is not only determined, but this information is useful )

	As per Claim 13:
	Hall does not explicitly teach of “wherein the identifying the defective area on the entire screen comprises, based on a predetermined number or more of other defective pixels being present within a predetermined distance from a specific defective pixel based on the identified position, identifying an area including the specific defective pixel and the other defective pixels as the defective area.”

However, in the same field of endeavor, displays focusing on error aspects, Ha teaches of detecting that a plurality of LEDs have an error and the plurality of LEDs having the error being adjacently disposed is determined, ( Ha, Figures 7A-D, 8, [0026] ). In particular, if the adjacently disposed (read as a predetermined distance) to the erroneous pixel are analyzed and also determined to be defective (in a high enough number passing the threshold (read as based on a predetermined number or more), then a notification is made and a different course of action is performed. Please note Figures 7-9, [0086] which show a different layout (along with spacing ) of defective LEDs and if it exceeds a predetermined number (within a distance as well), then a notification to replace is made. Figure s11, S1160 discloses details on the analyzing of the disposition of LED elements with errors. 



	Hall and Ha teach in Claim 14:
	The method according to claim 13, wherein the providing the information on the identified defective area comprises providing information on a position of the identified defective area. ( Hall teaches of using defect pixel information and Ha teaches likewise in [0011] with the controller providing results of the detection and how to handle the defects )

	Hall teaches in Claim 15:
	The method according to claim 13, further comprising: identifying a plurality of cabinets including a plurality of defective pixels present in the identified defective area among the plurality of cabinets, and providing information on the defective area based on the identified cabinets. ( Figure 23, [0170] discloses determining the location of the defective pixel, i.e. coordinate as Hall teaches of a plurality of pixels within each panel )

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall
( US 2015/0187238 A1 ) in view of Ha et al. ( US 2016/0078800 A1 ), as applied to Claim 6, further in view of Bae et al. ( US 2015/0154933 A1 ).

	As per Claim 8:
	Hall does not explicitly teach “wherein the processor is configured to identify at least one cabinet required to be replaced with another cabinet among the plurality of cabinets including the defective area, and provide information on the identified cabinet and a cabinet targeted to be replaced with the identified cabinet among a plurality of cabinets constituting the entire screen.”

However, in the same field of endeavor, displays focusing on error aspects, Bae teaches of determining a location of a defective pixel, ( Bae, Figure 3, [0071] ). In particular, after determining the location, compensation is attempted and [0051], etc, disclose of being able to compensate using other pixels in the same group and/or an adjacent group. Please note Figure 4, [0078]+ which discloses the steps of the compensation module. To clarify, an adjacent/second pixel group is applicable to Hall’s teaching of a multi-panel display and that if one panel is defective, an adjacent panel can be used to compensate for the visual defect, possibly compensating for it.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621